DICKINSON, Presiding Justice,
dissenting:
¶ 44. While I do not deny the accuracy of Justice Coleman’s well-reasoned dissent, I am not prepared to say that St. Martin necessarily should be or — had the majority correctly decided this case — would be denied compensation for any services he may have rendered to the Forbes family. St. Martin should be denied recovery under the illegal contract. But nothing prevents him from pursuing compensation through a claim of unjust enrichment and quantum meruit.36 So for the same reasons stated by Justice Coleman, I respectfully dissent.
CHANDLER AND COLEMAN, JJ., JOIN THIS OPINION.

. See Ground Control, LLC v. Capsco Industries, Inc., 120 So.3d 365 (Miss.2013).